Citation Nr: 1759756	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The above-referenced rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD), which was rated as 30 percent disabling.  In a September 2012 rating decision, the RO granted an increased rating for PTSD to 70 percent, effective October 7, 2010.  

In a January 2015 decision, the Board granted an increased rating for PTSD to 50 percent, for the period from November 6, 2008 to October 7, 2010, but denied a rating in excess of 70 percent for PTSD at any point during the appeal period.  Also in January 2015, the Board remanded the issue remaining on appeal, TDIU, to the RO for further development.  In March 2017, the appeal was again remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

The Veteran is not unable to obtain or maintain substantially gainful employment due solely to service-connected disability.





CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records, to include available post-service VA and private treatment records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided appropriate VA examination.

Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §  4.16 (a).

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment. 

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.341 (a), 4.16 (a) (2017).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

III. Analysis

Initially, the Board finds that the Veteran meets the threshold criteria for entitlement to TDIU.  His posttraumatic stress disorder (PTSD) has been rated as 70 percent disabling since October 7, 2010.  However, the evidence does not establish that the Veteran is unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  

On his March 2010 VA Form 9, the Veteran asserted that his PTSD has caused him to be unable to find a job "that will keep me" despite the fact that he "would love to work."  He expressed having trouble keeping eye contact with another person, forgetting to complete tasks, and being easily provoked.  The Veteran last worked in the early 2000s.  He had held positions in logging and construction, as well as worked as a prison guard and a welder.  He is in receipt of disability benefits from the Social Security Administration for his back disability.  

At an October 2009 VA examination, the Veteran reported a fear of crowds.  He denied a history of aggression and exhibited no impairment of impulse control.  His speech was regular in rate and rhythm.  The examiner noted no deficits of memory, thought process, or communication.  The Veteran reported that his initiative was minimally affected, and that when working his efficiency and reliability were also minimally impacted.  The examiner stated that she could not provide an assessment of industrial impairment because the Veteran had not worked for several years. 
In August 2012, a VA examiner found that the Veteran displayed occupational and social impairment with reduced reliability.   The examiner noted mild memory loss and difficulty in understanding complex commands, but no deficits of thought process or communication.  The Veteran did not exhibit impaired impulse control or impaired judgment.  The examiner documented no difficulty in establishing and maintaining work and social relationships or in adapting to stress in a work setting.  There was no inability to perform activities of daily living.  

A VA examination was performed in August 2017 to specifically assess the impact of the Veteran's PTSD on his employment.  The examiner indicated that the Veteran's overall impairment was occupational and social impairment with reduced reliability and productivity.   The examiner observed that the Veteran's speech was within normal limits and that his attention, concentration, and abstract reasoning were intact.  Thought processes were organized and linear, and the Veteran exhibited memory for recent and remote events that was good without observed deficits.  Insight and judgment were also noted to be good.  The examiner did not observe impaired impulse control, inappropriate behavior, or an inability to perform the activities of daily living.  

The examiner reported that the Veteran could not provide information as to how his PTSD symptoms would result in an inability to perform sedentary or physical acts of employment.  The Veteran endorsed preferring to not be around people, but indicated that he could engage with others if needed.  He cited his nonservice-connected neck and back disabilities as making performing both sedentary and physical employment impossible.

In light of the above, the Board finds that a preponderance of the evidence is against the claim for TDIU.  Despite the concerns the Veteran expressed regarding his forgetfulness, being easily provoked, and being unable to maintain eye contact, these effects of his PTSD were not supported by the clinical evidence.  While he did exhibit some mild memory problems and difficulty with complex commands in August 2012, the examiner did not find that these deficits impacted his ability to adapt to a work setting, and the Veteran did not at any time exhibit loss of impulse control.  Moreover, beyond his statements in March 2010, the Veteran has not made a specific argument in support of entitlement to TDIU.  

The Veteran's representative argued in a November 2017 submission that another opinion was necessary as the examiner did not specifically address the Veteran's employment history and education, noting that the Veteran has a high school education having attended college but not finished his degree.  The August 2017 examiner also did not suggest that the Veteran's PTSD limited him to only sedentary employment that is beyond his educational capacity.  Further, even though his work history, including positions in logging and construction and as a prison guard and a welder, suggests experience and training in physical occupations without sedentary duties, it is the Veteran's non-service connected disabilities that are precluding him from engaging in work, including sedentary employment, not his service-connected PTSD.  Therefore, the Board concludes that another opinion is not necessary for the Board to reach a decision in this case.       

Accordingly, the Board determines that the Veteran is not unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  The claim of entitlement to TDIU is, therefore, denied.   











ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


